Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the 35 USC 102a1 rejection of claim(s) 2, 3, and 99 over Bojarski and the 35 USC 103 rejection of claim 4 over Bojarski in view of Sengun have been considered but are not found persuasive. Applicant argues that Bojarski fails to disclose a knot slider for transferring the sliding knot onto the delivery device, as is now required by the claims. The examiner respectfully disagrees. Bojarski discloses a knot slider (250; fig. 13B) which is used to move the sliding knot along the length of the suture ([0221]). The limitation “for transferring the sliding knot onto the delivery device” is a recitation of intended use. The knot slider can transfer the sliding knot onto the delivery device since it can be used to push the knot along the length of suture into the lumen of the delivery device or against the distal end of the delivery device when the knot is positioned outside the lumen. See the below rejections for an annotated figure of Bojarski showing a delivery device, which may be positioned just distal of the knot. After the tabs have been advanced into the delivery device via the plunger 170 and the portion (99) of the cartridge is removed, the knot slider can be used to slide the knot onto the delivery device. It is noted that claim 2 does not require that the knot slider is connected to any other portion of the cartridge. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, and 99 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bojarski et al. (US 2005/0033363; “Bojarski”). Bojarski discloses a cartridge (device of fig. 3, which stores at least two tabs, and is therefore considered a cartridge) for loading a closing device onto a delivery device (note: delivery device is not positively recited; claims are drawn only to a cartridge capable of loading a closing device onto a delivery device; device in fig. 3 of Bojarski capable of delivering closing device into another delivery device, e.g., needle or cannula), the cartridge comprising the closing device comprising one or more tabs (e.g., 16,18) and a sliding knot (e.g., 28), a tab holding feature (100 and associated lumen; note instant spec. lists passage defining seat for holding tab as corresponding structure for tab holding feature in at least par. [0090] of US 2018/0206841) for holding the one or more tabs of the closing device, a receiving passage (lumen 202 of sheath 200) for the delivery device (note: delivery device not positively recited; passage is capable of receiving the distal end of a tubular delivery device) wherein the receiving passage has a larger diameter than the tab holding feature (100) (fig. 3), and a tab loading feature (e.g., plunger 170; fig. 4; plunger 1080; figs. 21a-e; [0258]; note that instant spec. lists “push rod 234” as corresponding structure for tab loading feature in par. [0128] of US 2018/0206841) for transferring the one or more tabs from the cartridge onto the delivery device (e.g., by pushing them out of needle 100 and into a delivery device). For illustrative purposes only, the examiner has provided an examiner-annotated reproduction of a portion of fig. 3 of Bojarski, showing insertion of a tubular, cannula-type delivery device into the receiving passage (lumen 202 of sheath 200) of the cartridge (device of fig. 3) of Bojarski. 

    PNG
    media_image1.png
    328
    810
    media_image1.png
    Greyscale

Bojarski further discloses a knot slider (250: see fig. 13B and [0221]). Because this knot slider can push a sliding knot onto the delivery device (e.g., can be used to push the knot into the lumen of the delivery device or against the distal end of the delivery device when the knot is positioned outside of the lumen and instrument 99 has been withdrawn), it meets the functional limitation “for transferring the sliding knot onto the delivery device”. The claims do not require that the knot slider is connected to any of the other elements of the cartridge. The instant application includes embodiments wherein the cartridge includes unconnected elements (see at least fig. 1F, wherein cartridge comprises a tab holding feature 63 and tab transferring feature 302 which are unconnected). Therefore, consideration of the knot slider of Bojarksi as part of the cartridge is consistent with the claims and the specification of the instant application.
 Regarding claim 3, the one or more tabs comprise one or more suture tabs since they are attached to suture and serve to anchor the suture to tissue. Regarding claim 99, the closing device comprises two or more tabs (16/18 fig. 3; 1014/1118; fig. 21a-d) wherein the cartridge loads at least two of the two or more tabs onto the delivery device upon a single linear motion. That is to say, when the distal end of a delivery device (e.g., cannula or needle) is inserted over needle (100) until it enters the receiving passage (lumen 202 of sheath 200), the plunger (170 or 1080) may be moved distally in a single linear motion to push both tabs (sequentially) onto the delivery device (i.e., into the lumen of the delivery device) if desired.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojarski in view of Sengun et al. (US 8,814,903; “Sengun”). Bojarski discloses the invention substantially as stated above including suture tabs, but fails to disclose that the suture tabs comprise one or more suture knots for forming into suture tabs.
Sengun discloses another closing device comprising one or more suture tabs (502, 508;
figs. 6a,b) and a sliding knot (518) (col. 13, Il. 15-52). Sengun discloses that the one or more
suture tabs may comprise one or more suture knots (see for example, fig. 2d) for forming into
suture tabs (see abstract; col. 4, Il. 39-45). It would have been obvious to one of ordinary skill in
the art to have modified the prior art of Bojarski to include suture tabs in the form of suture knots
that form the tabs as taught by Sengun in place of the anchor-body type tabs of Bojarski, since such a modification is considered a substitution of one Known form of suture anchor for another that leads to the predictable result of the knots forming an enlarged anchoring structure on the suture for anchoring the suture to tissue, and one skilled in the art would have a reasonable expectation of success.
Claims 2, 3, 99, and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldham et al. (WO 2014/141208 A1). Oldham discloses a cartridge for loading a closing device onto a delivery device (900”; fig. 8A-G), the cartridge (figs. 8A-8G) comprising the closing device comprising one or more tabs (80) and a suture (500) connected to the tabs, a tab holding feature (seat channel 824) for holding the one or more tabs of the closing device, a receiving passage (825) for the delivery device (fig. 8E) wherein the receiving passage has a larger diameter than the tab holding feature (fig. 8B), and a tab loading feature (809) for transferring the one or more tabs from the cartridge. Harrison does not expressly disclose a sliding knot and knot pusher in the embodiment shown in figs. 8A-8G. However, Harrison teaches other embodiments that include a pre-tied knot (502) formed in the suture that can be slid onto a delivery device, the knot used to lock the suture in place once delivered to the appropriate location. Such a pre-tied knot eliminates the need for complex knot tying during the surgical procedure ([00220]). Harrison also teaches other embodiments that include a knot slider (10’ or 610’; figs. 3A-D and figs. 6A-F) releasably attached to a portion of the cartridge (320 or 600), the knot slider (10’ or 610’) used to transfer the pre-tied sliding knot onto the delivery device ([0096], [0129], [00142] ; figs. 6a-6f). It would have been obvious to one of ordinary skill in the art to have modified the prior art cartridge of Harrison shown in figs. 8A-G to include a pre-tied sliding knot in the suture (500) and a knot slider releasably attached to another portion of the cartridge to facilitate loading of the suture onto a suturing device at the point of use ([0091], [0096]) and rapid securing of the suture within a tissue region ([00111]).
Regarding claim 105, Harrison discloses that the cartridge comprises a base (820; fig. 8b and [00151]). In other embodiments of Harrison, the cartridge comprises a knot slider (610’ in figs. 6A-J, or 10’ in figs. 3A-3E) detachably coupled to the base (e.g., 620 in figs. 6a-6j; 320 in figs. 3A-3E and [00129]) such that it can be used to slide the knot into a desired position on the delivery device. It would have been obvious to modify the embodiment shown in figs. 8A-8G of Harrison to detachably couple the knot slider to the base (820) of the cartridge so that it can be used to slide the knot into a desired position on the delivery device.
Regarding claim 3, the one or more tabs comprise one or more suture tabs since they are attached to suture and serve to anchor the suture to tissue. 
Regarding claim 99, the closing device comprises two or more tabs (80; figs. 8A-8F) wherein the cartridge loads at least two of the two or more tabs onto the delivery device upon a single linear motion (e.g., single linear motion of plunger 809 from fig. 8A to 8F). 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oldham in view of Sengun et al. (US 8,814,903; “Sengun”). Oldham discloses the invention substantially as stated above including suture tabs, but fails to disclose that the suture tabs comprise one or more suture knots for forming into suture tabs.
Sengun discloses another closing device comprising one or more suture tabs (502, 508;
figs. 6a,b) and a sliding knot (518) (col. 13, Il. 15-52). Sengun discloses that the one or more
suture tabs may comprise one or more suture knots (see for example, fig. 2d) for forming into
suture tabs (see abstract; col. 4, Il. 39-45). It would have been obvious to one of ordinary skill in
the art to have modified the prior art of Oldham to include suture tabs in the form of suture knots
that form the tabs as taught by Sengun in place of the anchor-body type tabs of Oldham, since such a modification is considered a substitution of one known form of suture anchor for another that leads to the predictable result of the knots forming an enlarged anchoring structure on the suture for anchoring the suture to tissue, and one skilled in the art would have a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 8/9/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771